          Case 2:21-cv-00221-APG-VCF Document 11 Filed 02/23/21 Page 1 of 1




 1

 2                             UNITED STATES DISTRICT COURT

 3                                    DISTRICT OF NEVADA

 4 Zeng Yijuan,                                       Case No.: 2:21-cv-00221-APG-VCF

 5          Petitioner,
                                                                         Order
 6 v.

 7 Jeffrey A. Rosen, et al.,

 8          Respondents.

 9

10         In response to my order of February 19, 2021 (ECF No. 8), counsel for petitioner Zeng

11 Yijuan has filed a notice requesting that I grant Ms. Zeng’s pro se motion to withdraw her

12 petition for a writ of habeas corpus in this case. ECF No. 9. Having received counsel’s

13 confirmation, I will grant the motion.

14         I THEREFORE ORDER that the motion to withdraw the petition for a writ of habeas

15 corpus (ECF No. 6) is GRANTED. This case is dismissed without prejudice.

16         I FURTHER ORDER the Clerk of Court to close this case.

17         Dated: February 23, 2021

18                                                         _________________________________
                                                           U.S. District Judge Andrew P. Gordon
19

20

21

22

23
